DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 03/11/2021 have been entered and carefully considered. Claims 1, 8 and 15 are amended. Claims 6, 13 and 20 are cancelled. Claims 21-23 are new. Claims 1-5, 7-12, 14-19 and 21-23 have been examined and rejected.
 			Response to Amendment and Arguments
3.	Applicant’s arguments filed on 03/11/2021 with respect to rejections of claims 11-5, 7-12, 14-19 and 21-23 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

				Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 7-9, 14, 15 and 21-23 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. PGPub 2009/0113018) in view of Narayana et al. (U.S. PGPub 2010/0290397) in view of Grayson et al. (U.S. PGPub 2013/0163463).

Thomson teaches a method (Thomson, see figs. 1-7 and 10, paragraphs 0024, 0028 and 0043-0044, The MSE (Mobility Service Engine) Cluster Master, working as the interregional redirector engine, receives physical locations map of campus, buildings, outdoor areas via a Wireless Controller System, determines the RF neighbor environment from the controllers, performs an auto-assignment algorithm to form Network Service Segments for each service type serviced by the cluster, defines the physical boundaries for each NSS and distributes the Network Service Segments to the MSE Cluster Slaves, working as the load balancers, and 460 is the network device) comprising:
connecting a network device to an interregional redirector engine in response to successful validation of the network device by the interregional redirector engine; receiving, at the interregional redirector engine, network device information of the network device that comprises geographical information of a region, wherein the network device is located in the region ( Thomson, see fig. 5, paragraphs 0016, 0021, 0024, 0028-0038 and 0060-0064, Thomson teaches network devices are controllers and access points. Master MSB 102 form one or more NSS from ail APs and switch ports. Thompson further teaches a NSS is a cohesive grouping that provides one or more mobility services across a set of related infrastructure nodes such as Access Points (APs). Access points and controllers are used in connecting a client device to a network, in network 500 network device 460 try to join the network by requesting connection with APs 410 and 411 which are associated with wireless controllers 440 and 442, where the controller are connected to the slave Mobility Service Engines S-
	Thomason fails to exclusively teach, 
	information of the network device that comprises geographical information of a region, wherein the network device is located in the region;
	In a similar filed of endeavor Narayana teaches

	It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Narayana as doing so would provide an efficient method for location based load balancing of network devices in an enterprise network using geographical location attributes of the type Campus-Building-Floor-Sector (C-B-F-S) (Narayana see paragraphs 0013-0014).
	assigning, by the interregional redirector engine and based on the geographical information, the network device to a load balancer system associated with the region; assigning, based on the geographical information, the network device to a first network device management engine associated with the region (Narayana see fig. 2, paragraphs 0032-0033 and 0042-0061, Narayana teaches the interregional redirector 
 	Thomson in view of Narayana fails to exclusively teach determining, by the load balancer system, the first network device management engine has failed based on network device management engine failure information received at the load balancer system from the network device without passing through the failed first network device management engine; and in response to determining that the first network device management engine has failed, assigning, by the load balancer system, a second network device management engine to the network device.

	It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason in view of Narayana with the teaching of Grayson as doing so would provide an efficient method for effectively balancing data traffic across parallel communication networks (Grayson see paragraph 0014).
	As per claims 2, 9 and 16,
, further comprising validating the network device based on the network device information, wherein the network device information further comprises a media access control (MAC) address of the network device (Thomson, see fig. 3-6, paragraphs 0081 and 0083-0084, the M-MSE maintains a directory service lookup for tracked devices such as the network device 460 to S-MSE, the directory validate the tracked network devices using a Primary index comprising MAC Addresses, a Secondary index comprising IP Addresses and a Tertiary index comprising Usernames, then the validated tracked device information is stored on the S-MSE, each S-MSE sends a notification to the M-MSE as tracked devices appear on their network segment, the master M-MSE updates the directory service if that device has roamed from another S-MSE). 

	As per claims 3, 10 and 17,
	Thomson in view of Narayana teaches the method, further comprising: detecting a timeout for receiving a network device management engine status message from at least one of the network device, another load balancer system, and the first network device management engine (Thomson, see figs. 1-6,  paragraphs 0035, 0044 and 0061-0064, S-MSE 452 as the first network device management engine, and where S-MSE1 454 as the second network device management engine of a plurality of management engine process the service for the tracked element 460 and other controllers and APs  (e.g. calculated location or determine voice handoff events) and passes confidence factor data, time, and number of measurements to the master M-MSE 100, to notifies  interregional director engine M-MSE 450 of the status of  S-MSE1, 
	It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason in view of Narayana with the teaching of Murphy as doing so would provide an efficient method load balcning and high availability in WLAN controllers (Murphy see paragraph 0005).
	
	As per claims 7, 14 and 20,
	Thomson in view of Narayana in view of Grayson teaches the method, further comprising: in response to determining, at the load balancer system, that the first network device management engine has failed, reassigning the second network device management engine to another network device assigned to the first network device management engine (Thomson, see figs. 1-3 and 5-6,  paragraphs 0035, 0044, 0061-0064, when the new network device 460 appears to multiple S-MSEs 454 and 452, where 454 as the first network device management engine and 452 as the second network device management engine where the measurement are received by APs 418 and 419, belonging to both network service segments  NSS1 412 and  NSS2 414, also associated with multiple controllers controller 440 and 442, S-MSE2 454 (first network device management engine) and S-MSE2 452 (second network device management engine) process the service for the tracked element (e.g. calculated location or determine voice handoff events), S-MSEs 454 and 452 pass confidence factor data, time, and number of measurements to the M-MSE 100, to notifies  interregional director engine M-MSE 450 of the status of the S-MSEs which contains the measurements of the device 460 and other information related to the S-MSEs 454 and 452, the S-MSEs 

	As per claims 21-23,
	Thomson in view of Narayana in view of Grayson teaches the method of claim 1, wherein the load balancer system is communicatively coupled to the first network device management engine and the second network device management engine (Thomson, see figs. 1-3 and 5-6,  paragraphs 0035, 0044, 0061-0064, when the new network device 460 appears to multiple S-MSEs 454 and 452, where 454 as the first network device management engine and 452 as the second network device management engine where the measurement are received by APs 418 and 419, belonging to both network service segments  NSS1 412 and  NSS2 414, also associated with multiple controllers controller 440 and 442, S-MSE2 454 (first network device management engine) and S-MSE2 452 (second network device management engine) process the service for the tracked element (e.g. calculated location or determine voice handoff events), S-MSEs 454 and 452 pass confidence factor data, time, and number of measurements to the M-MSE 100, to notifies  interregional director engine M-MSE 450 

7.	Claims 3, 4, 10, 11, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. PGPub 2009/0113018) in view of Narayana et al. (U.S. PGPub 2010/0290397) in view of GRAYSON et al. (U.S. PGPub 2013/0163463) in view of Murphy et al. (U.S. PGPub 2014/0092723).
	As per claims 3, 10 and 17,
	Thomson in view of Narayana in view of Grayson teaches the method of claim 1, yet fails to teach further comprising: detecting a timeout for receiving a network device management engine status message from at least one of the network device, another load balancer system, and the first network device management engine.
	In a similar field of endeavor Murphy teaches, detecting a timeout for receiving a network device management engine status message from at least one of the network device, another load balancer system, and the first network device management engine (Murphy, see para 0052, the first control module 321a can be configured to take over 
	It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomson in view of Narayana in view of Grayson with the teaching of Murphy as doing so would provide an efficient method load balcning and high availability in WLAN controllers (Murphy see paragraph 0005).

As per claims 4, 11 and 18,
Thomson in view of Narayana in view of Grayson teaches the method of claim 3, further comprising: determining a count of the timeout for receiving the network device management engine status message exceeds a configurable threshold number (Murphy, see para 0098 first control module can also be configured to exchange periodic "keep alive" messages with the second control module in the first time period as described above for the case of FIG. 1. In such instances, the first control module can be configured to be automatically designated as the primary control module for the access point 351 during a second time period (which is after the first time period) if the second control module does not operate according to at least one predefined condition. An example of a predefined criterion can be the number of link failures for a network 
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomson in view of Narayana in view of Grayson with the teaching of Murphy as doing so would provide an efficient method load balcning and high availability in WLAN controllers (Murphy see paragraph 0005).

8.	Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. PGPub 2009/0113018) in view of Narayana et al. (U.S. PGPub 2010/0290397) in view of GRAYSON et al. (U.S. PGPub 2013/0163463) in view of Meier et al. (U.S. PGPub 2008/0151807).
As per claims 5, 12 and 19,
Thomson in view of Narayana in view of Grayson teaches the method of claim 1, further comprising: yet fails to teach determining an amount of available bandwidth at the first network device management engine is below a predefined available bandwidth. 
In a similar field of endeavor Meier teaches determining an amount of available bandwidth at the first network device management engine is below a predefined available bandwidth (Meier, see paragraphs 0040 and 0043 and at 302, an access point is configured with a "maximum internet protocol multicast bandwidth" parameter, which is set to the maximum bandwidth that can be used by the access point for downlink 
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomson in view of Narayana in view of Grayson with the teaching of Meier as doing so would provide an efficient method bandwidth based load balancing wireless network (Meier see paragraph 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457